DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-17 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Romero et al. (“Rodriguez”, US 2021/0008999 A1) in view of Ueda (US 2016/0033288 A1). 	1) Regarding claims 1 and 17, Rodriguez discloses a parking assist device (¶0036 with regard to the system for autonomous alignment of a vehicle and a stationary wireless charging device) comprising:  	a hardware processor (¶0036) configured to  		acquire region information (¶0036-37 with regard to the processor executing instructions to perform computer vision to detect the charge pad position) on a parking region in which a contactless power feeding device is provided (¶0023; ¶0047 discloses that a camera is used to detect a charge pad),  		perform, based on the region information (¶0023; ¶0047), a first vehicle control for moving a vehicle to the parking region (¶0047 with regard to the learned trajectory used when performing autonomous driving from a starting position to a location relative to the charge pad center position). 	As per the limitation perform, after the vehicle is stopped in the parking region by the first vehicle control, a second vehicle control when relative positions between a power reception device provided in the vehicle and the contactless power feeding device deviate from each other. 	Rodriguez discloses, in ¶0022; ¶0030; ¶0035, that system further needs to perform angle orientation alignment with the vehicle and the charge pad based on relative positioning, by using a more sensitivity sensing device once the vehicle is within a near vicinity of the charge pad. Which suggest that once the vehicle has been autonomously traversed from the starting point to a position corresponding to a near vicinity of the charge pad relative positioning function is actuated. 	Ueda discloses, in ¶0003 in the background, the known concept of using a first vehicle guiding device that uses a camera to guide a vehicle to a power-transmitting unit, and then subsequently (corresponding to stopping the guiding movement of the vehicle provided by the first guiding unit) using a second guiding unit to guide the vehicle based on signals detected near the power-transmitting unit. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a first unit and a second guiding unit as indicated by Ueda, into the system as taught by Rodriguez, with the motivation to enhance the charging features of the system. 	2) Regarding claim 2, Rodriguez and Ueda teach wherein the first vehicle control is control for moving the vehicle to a first position at which the power reception device faces the contactless power feeding device (Rodriguez discloses, in ¶0030, that the relative position for performing charging processes correspond to the vehicle and the charge pad center portions being aligned respectively (corresponding to a position at which the power reception device of the vehicle and the wireless power pad are aligned/facing. Also see Ueda: ¶0047 with reference to Fig. 2). 	3) Regarding claim 6, Rodriguez and Ueda teach wherein the hardware processor is configured to generate, based on the region information on the parking region, a path for moving the vehicle to the parking region (Rodriguez: ¶0047 with regard to the trajectory). 	4) Regarding claim 14, Rodriguez and Ueda with the same motivation to combine as presented in the rejection of claims 1 and 17 teach a vehicle (Rodriguez: ¶0015; Ueda: Fig. 2) comprising:  	an acquisition device (Rodriguez: ¶0023; ¶0047 discloses that a camera is used to detect a charge pad) configured to acquire region information on a parking region in which a contactless power feeding device is provided (see analysis of the rejection of claims 1 and 17); 	a power reception device (Ueda: Fig. 2: coil 1) configured to receive power from the contactless power feeding device  (see analysis of the rejection of claims 1 and 17); and  	a parking assist device including a hardware processor (see analysis of the rejection of claims 1 and 17) configured to  		perform, based on the region information, a first vehicle control for moving the vehicle to the parking region (see analysis of the rejection of claims 1 and 17), and 		perform, after the vehicle is stopped in the parking region by the first vehicle control, a second vehicle control when relative positions between the power reception device and the contactless power feeding device deviate from each other (see analysis of the rejection of claims 1 and 17). 	5) Regarding claim 16, Rodriguez and Ueda teach a display device configured to display an image for selecting whether to perform the second vehicle control (Rodriguez: ¶0031; ¶0048).
Claim(s) 3-5, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Ueda, and in further view of Rastoll et al. (“Rastoll”, US 2020/0307403 A1). 	1) Regarding claim 3, as per the limitation wherein the second vehicle control is control for moving the vehicle to the first position from a second position at which the vehicle is stopped in the parking region. 	Ueda discloses, in ¶0030, discloses that the alignment process may require multiple alignment conditions to be satisfied. 	Rastoll discloses, in ¶0052, with reference to Figs. 1-3 and 5-8, the concept of determining that an adjustment to a determined trajectory be performed once a misalignment position between a power reception device and a power feeding device has been determined to enable proper positioning for power transfer by performing adjustment to a current position. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining that an adjustment to a determined trajectory be performed once a misalignment position between a power reception device and a power feeding device as taught by Rastoll, into the system as taught by Rodriguez and Ueda, with the motivation to enhance the charging features of the system. 	2) Regarding claim 4, as per the limitation wherein the first position is a position at which charging efficiency of contactless charging becomes maximum. 	Rodriguez discloses, in ¶0030, that the alignment of the coordinates and angle with respect to the wireless charging device and the vehicle increases the energy transfer efficiency to accelerate the overall charging process, which suggest wanting to use a maximum energy transfer efficient location. 	Rastoll discloses, in ¶0024-25; ¶0082, the concept of locating a maximum position/distance from a charging pad. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of locating a maximum position/distance from a charging pad as taught by Rastoll, into the system as taught by Rodriguez and Ueda, with the motivation to enhance the charging features of the system.
 	3) Regarding claim 5, as per the limitation wherein the first position is a position at which charging efficiency of contactless charging becomes equal to or larger than a reference value. 	Rastoll discloses, in ¶0061, the concept of using a certain threshold value (corresponding to a reference value (e.g., 40 microhenries or greater)) to enhance alignment indication. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a certain threshold value to enhance alignment indication as taught by Rastoll, with the motivation to enhance the charging features of the system.
 	4) Regarding claim 7, as per the limitation the hardware processor is configured to generate a path extending from the second position to the first position. 	Rastoll discloses, ¶0071-73, the concept of determining if an adjustment from already traversed trajectory operation (corresponding to extending from a first traversed trajectory operation) is necessary to enhance power transfer. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining if an adjustment from already traversed trajectory operation is necessary to enhance power transfer, with the motivation to enhance the charging features of the system. 	5) Regarding claim 8, as per the limitation the hardware processor is configured to cause a display device of the vehicle to display the path extending from the second position to the first position.  	Rastoll discloses, in ¶0056, the concept of providing the determined trajectory to a display device to enable a driver to perform maneuvering operations. Rastoll further discloses, in ¶0073, that the determined fine adjustment can be performed by a driver. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to enable the display to display the fine tune adjustment so that the driver can perform manual maneuvering operations, with the motivation to enhance the maneuvering features of the system. 	6) Regarding claim 9, Rodriguez, Ueda and Rastoll teach wherein the hardware processor is configured to cause the display device to display an image for selecting whether to perform the second vehicle control (Rodriguez discloses, in ¶0031, receiving user confirmation input). 	7) Regarding claim 10, Rodriguez, Ueda and Rastoll teach wherein the hardware processor is configured to determine a distance between the first position and the second position, and performs the second vehicle control when the distance is larger than a predetermined value (Rastoll: abstract; ¶0003-5; ¶0096). 	7) Regarding claim 11, Rodriguez, Ueda and Rastoll teach wherein the hardware processor is configured to receive, from the power reception device, information on charging efficiency obtained in a case where contactless charging is started between the power reception device and the contactless power feeding device, and perform the second vehicle control when the information represents that the charging efficiency is smaller than a reference value (Rastoll: Fig. 7: steps 710-714). 	8) Regarding claim 12, Rodriguez, Ueda and Rastoll teach wherein the hardware processor is configured to suspend the second vehicle control when the distance between the first position and the second position is equal to or larger than the predetermined value or when the charging efficiency is equal to or larger than the reference value (Rastoll: Fig. 7: step 712 illustrates if the fine adjustment enable full alignment the process is ended). 	9) Regarding claim 13, as per the limitation wherein the hardware processor is configured to output, to the power reception device, a signal for starting contactless charging when the distance between the first position and the second position is equal to or smaller than the predetermined value or when the charging efficiency is equal to or larger than the reference value. 	 Ueda discloses, in ¶0047 with reference to Figs. 1-2, that based on the electromagnetically signal coupling between the power-receiving coil and the power-supply coil, the controller of the power-supplying system causes the power-supply coil  to start power supply operations, which can be interpreted as providing a signal to the power-supplying system for starting power-supplying operations based on charging efficiency. Rastoll discloses, in ¶0024, measuring analyzed electromagnetic signal coupling (e.g., mutual inductance) that is measured for between 60-33 centimeters, wherein the maximized charging efficient is obtained when the separation value is 33 centimeters. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to implement evaluating magnetically coupling (e.g., mutual inductance) and triggering power supply when the separation is determined to be zero for maximum energy transfer, with the motivation to enhance the charging features of the system. 	10) Regarding claim 15, Rodriguez, Ueda with that same motivation to combine the teachings by Rastoll, presented in the rejections of claim 7 teach a display device configured to display a path extending from a second position to a first position, the second position being a position at which the vehicle is stopped in the parking region, the first position being a position at which the power reception device faces the contactless power feeding device (see analysis of the rejection of claim 7). 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20130062966 A1; US 20150094887 A1; US 20150336464 A1; US 20170274789 A1, vehicle power supply systems.
 	 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684